          Case 18-02735         Doc 50      Filed 12/19/18 Entered 12/19/18 12:54:43                    Desc Main
                                             Document     Page 1 of 10




                                        UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF ILLINOIS
                                                 Eastern DIVISION


    In re: OLSON, STEVEN T.                                    §    Case No. 18-02735
                                                               §
                                                               §
                                                               §
                                Debtor(s)


                                            TRUSTEE'S FINAL REPORT (TFR)

           The undersigned trustee hereby makes this Final Report and states as follows:

          1. A petition under Chapter 7 of the United States Bankruptcy Code was filed on 01/31/2018. The
    undersigned trustee was appointed on 01/31/2018.
           2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

           3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor as
    exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned pursuant to 11 U.S.C. § 554.
    An individual estate property record and report showing the disposition of all property of the estate is attached
    as Exhibit A.

           4. The trustee realized the gross receipts of               $          80,509.05
                            Funds were disbursed in the following amounts:

                            Payments made under an
                             interim distribution                                        0.00
                            Administrative expenses                                    338.00
                            Bank service fees                                          642.90
                            Other payments to creditors                                  0.00
                            Non-estate funds paid to 3rd Parties                         0.00
                            Exemptions paid to the debtor                                0.00
                            Other payments to the debtor                                 0.00
                            Leaving a balance on hand of1              $           79,528.15
    The remaining funds are available for distribution.

   1The  balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to
   disbursement will be distributed pro rata to creditors within each priority category. The trustee may receive additional
   compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on account of the disbursement
   of the additional interest.




UST Form 101-7-TFR (5/1/2011)
         Case 18-02735            Doc 50       Filed 12/19/18 Entered 12/19/18 12:54:43                       Desc Main
                                                Document     Page 2 of 10



           5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.

           6. The deadline for filing non-governmental claims in this case was 06/14/2018 and the deadline for filing
    governmental claims was 07/30/2018. All claims of each class which will receive a distribution have been
    examined and any objections to the allowance of claims have been resolved. If applicable, a claims analysis,
    explaining why payment on any claim is not being made, is attached as Exhibit C.


           7. The Trustee's proposed distribution is attached as Exhibit D.
           8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is $7,275.45. To
    the extent that additional interest is earned before case closing, the maximum compensation may increase.


            The trustee has received $0.00 as interim compensation and now requests the sum of $7,275.45, for a
    total compensation of $7,275.452. In addition, the trustee received reimbursement for reasonable and necessary
    expenses in the amount of $0.00 and now requests reimbursement for expenses of $0.00 for total expenses of
    $0.002.

          Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true
    and correct.




    Date: 11/30/2018                                     By: /s/ Eugene Crane
                                                                        Trustee




    STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
    Act exemption 5 C.F.R. §1320.4(a)(2) applies.




          2If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the

    amounts listed in the Trustee's Proposed Distribution (Exhibit D)



UST Form 101-7-TFR (5/1/2011)
                    Case 18-02735                       Doc 50        Filed 12/19/18 Entered 12/19/18 12:54:43                                    Desc Main
                                                                       Document     Page 3 of 10
                                                                Form 1
                                                                                                                                                            Exhibit A
                                            Individual Estate Property Record and Report                                                                    Page: 1

                                                             Asset Cases
Case No.:    18-02735                                                                              Trustee Name:      (330350) Eugene Crane
Case Name:         OLSON, STEVEN T.                                                                Date Filed (f) or Converted (c): 01/31/2018 (f)
                                                                                                   § 341(a) Meeting Date:       03/06/2018
For Period Ending:         11/30/2018                                                              Claims Bar Date:      06/14/2018

                                       1                                   2                      3                      4                    5                  6

                           Asset Description                            Petition/         Estimated Net Value     Property Formally     Sale/Funds          Asset Fully
                (Scheduled And Unscheduled (u) Property)              Unscheduled        (Value Determined By        Abandoned        Received by the    Administered (FA)/
                                                                         Values                 Trustee,             OA=§554(a)           Estate          Gross Value of
                                                                                        Less Liens, Exemptions,       abandon.                           Remaining Assets
  Ref. #                                                                                   and Other Costs)

    1       1021 ROYAL SAINT GEORGE,                                    450,000.00                         0.00                                   0.00                        FA
            NAPERVILLE, IL 60563-0000, DUPAGE
            COUNTY
            Single-family home, Investment property. Entire
            property value: $800,000.00. 1/2 interest - Co-owned
            with non-filing sister.
            This property was in foreclosure and was sold by the
            lien holder.

    2       740 W. FULTON ST., APT. 1405,                               450,000.00                         0.00                                   0.00                        FA
            CHICAGO, IL 60661-0000, COOK
            COUNTY
            Condominium or cooperative. Entire property value:
            $900,000.00. Debtor's half is $450,000.00. Debtor has
            taken tenancy in entirety exemption and regular
            homestead exemption.
            Need to investigate and object if necessary.

    3       2001 AUDI TT ROADSTER, 80,000                                  2,500.00                    2,500.00                                   0.00                        FA
            (APPROX.) MILES
            1/2 interest (approx. $2,500). Co-owned with non-filing
            spouse. Entire property value: $5,000.00

    4       1/2 INTEREST IN FURNITURE,                                     2,000.00                    2,000.00                                   0.00                        FA
            APPLIANCES, KITCHENWARE
            (APPROX.)

    5       CELLPHONE, COMPUTER, PRINTER, I-                                   500.00                   500.00                                    0.00                        FA
            POD (APPROX.)

    6       MISCELLANEOUS WEARING APPAREL                                  2,000.00                        0.00                                   0.00                        FA
            (APPROX.)

    7       2 RINGS AND 2 WATCHES (APPROX.)                                    500.00                   500.00                                    0.00                        FA

    8       CASH                                                               200.00                   200.00                                    0.00                        FA

    9       SAVINGS: ALLIANT CREDIT UNION                                51,063.98                    51,063.98                              51,574.13                        FA
            (APPROX.)

   10       CHECKING: ALLIANT CREDIT UNION                                     322.54                   322.54                                    0.00                        FA
            (APPROX.)

   11       CHECKING: CHASE (APPROX.)                                      4,187.61                     187.61                                    0.00                        FA

   12       SAVINGS: CHASE                                                       0.00                      0.00                                   0.00                        FA

   13       OLSON PROPERTIES, LLC, 50%                                           0.00                      0.00                                   0.00                        FA
            OWNERSHIP
            LLC formed to sell two properties co-owned by Debtor
            and husband. Investigating the actual value of
            proceeds from sales and where the proceeds went.

   14       IRA: AMERIPRISE FINANCIAL AND T.                            730,075.07                         0.00                                   0.00                        FA
            ROWE PRICE (APPROX.)

   15       PENSION: SURS, THE STATE                                      Unknown                          0.00                                   0.00                        FA
            UNIVERSITY RETIREMENT SYSTEM

   16       AMERIPRISE FINANCIAL (APPROX.)                               89,202.45                         0.00                                   0.00                        FA
            Annuity owned by Debtor



UST Form 101-7-TFR (5/1/2011)
                   Case 18-02735                      Doc 50         Filed 12/19/18 Entered 12/19/18 12:54:43                                 Desc Main
                                                                      Document     Page 4 of 10
                                                               Form 1
                                                                                                                                                           Exhibit A
                                           Individual Estate Property Record and Report                                                                    Page: 2

                                                            Asset Cases
Case No.:    18-02735                                                                          Trustee Name:      (330350) Eugene Crane
Case Name:        OLSON, STEVEN T.                                                             Date Filed (f) or Converted (c): 01/31/2018 (f)
                                                                                               § 341(a) Meeting Date:       03/06/2018
For Period Ending:         11/30/2018                                                          Claims Bar Date:      06/14/2018

                                      1                                  2                    3                      4                    5                    6

                           Asset Description                          Petition/       Estimated Net Value     Property Formally     Sale/Funds            Asset Fully
                (Scheduled And Unscheduled (u) Property)            Unscheduled      (Value Determined By        Abandoned        Received by the      Administered (FA)/
                                                                       Values               Trustee,             OA=§554(a)           Estate            Gross Value of
                                                                                    Less Liens, Exemptions,       abandon.                             Remaining Assets
  Ref. #                                                                               and Other Costs)

   17       1/2 INTEREST IN TIMESHARE IN                                Unknown                        0.00                                    0.00                         FA
            ORLANDO, FLORIDA. OWNED IN
            TENANCY BY THE ENTIRETY,

   18       Ownership interest in Expressions of You                    Unknown                        0.00                                    0.00                         FA
            Design consulting business which operated until 2015.
            Listed in Statement of Financial Affairs.

   19       Inherited IRA (u)                                           Unknown                   29,000.00                              28,934.92                          FA

   19       Assets Totals (Excluding unknown values)                $1,782,551.65              $86,274.13                             $80,509.05                       $0.00



 Major Activities Affecting Case Closing:



                                  07/10: Rec'd funds from liquidated inherited IRA (dk)
                                  07/03: Filed POC on behalf of BAC Home Loans Servicing LP for loan deficiency of 1.6 million (dk)
                                  04/24: Sent ltr to Debtor's atty requesting GO Limited and Olson Properties tax returns, Ameriprise IRA
                                  statements from 2012 on; where money came from to buy annuity. Need to trace where funds from sale of
                                  two properties went. (dk)
                                  4/3 - Filed Motion to Extend Time to Obj to Discharge and Motion to Employ CSC&D - to be heard on April
                                  10th (jm)
                                  03/09: Filed Initial Report of Assets to set bar date (dk)
                                  03/08: Investigation into ownership of Patents; Ownership of Property in Naperville pending foreclosure
                                  (Debtor says it was his sister's home); Two rental properties, one owned by Olson Properties and other jointly
                                  owned with spouse, sold in 2012 and 2014 - rec'd 1.1 million for both; claims 250K was used to renovate
                                  current home and rest for int'l travel? Investigate if proceeds deposited into Pension plan (dk)
                                  03/06: appeared at 341 mtg; Investigate properties sold and where proceeds went; request cancelled
                                  checks from sale of 2 properties - did he deposit half into his pension?? Continued to 04/10; Trustee may
                                  want to examine him in our ofc on another date (dk)
                                  03/05/2018: Rec'd check for 51K from bank account; deposited (dk)


 Initial Projected Date Of Final Report (TFR): 12/31/2019                           Current Projected Date Of Final Report (TFR):             12/31/2019




UST Form 101-7-TFR (5/1/2011)
                        Case 18-02735                Doc 50       Filed 12/19/18 Entered 12/19/18 12:54:43                                      Desc Main
                                                                   Document     Page 5 of 10
                                                               Form 2                                                                                     Exhibit B
                                                                                                                                                          Page: 1
                                               Cash Receipts And Disbursements Record
Case No.:                 18-02735                                           Trustee Name:                      Eugene Crane (330350)
Case Name:                OLSON, STEVEN T.                                   Bank Name:                         Rabobank, N.A.
Taxpayer ID #:            **-***3563                                         Account #:                         ******8300 Checking
For Period Ending: 11/30/2018                                                Blanket Bond (per case limit): $5,000,000.00
                                                                             Separate Bond (if applicable): N/A
    1             2                        3                                        4                                5                      6                       7

  Trans.       Check or      Paid To / Received From            Description of Transaction          Uniform       Deposit             Disbursement         Account Balance
   Date         Ref. #                                                                             Tran. Code       $                       $

 03/05/18        {9}      Weissberg and Associates, Ltd      Liquidation of Alliant Credit Union   1129-000          51,574.13                                          51,574.13
                                                             Savings Account

 03/30/18                 Rabobank, N.A.                     Bank and Technology Services          2600-000                                      59.34                  51,514.79
                                                             Fees

 04/30/18                 Rabobank, N.A.                     Bank and Technology Services          2600-000                                      71.62                  51,443.17
                                                             Fees

 05/31/18                 Rabobank, N.A.                     Bank and Technology Services          2600-000                                      81.39                  51,361.78
                                                             Fees

 06/29/18                 Rabobank, N.A.                     Bank and Technology Services          2600-000                                      71.41                  51,290.37
                                                             Fees

 07/10/18        {19}     Weissberg and Associates, Ltd      Proceeds from Debtor's Inherited      1229-000          28,934.92                                          80,225.29
                                                             IRA account

 07/31/18                 Rabobank, N.A.                     Bank and Technology Services          2600-000                                     106.43                  80,118.86
                                                             Fees

 08/31/18                 Rabobank, N.A.                     Bank and Technology Services          2600-000                                     119.08                  79,999.78
                                                             Fees

 09/28/18                 Rabobank, N.A.                     Bank and Technology Services          2600-000                                      61.36                  79,938.42
                                                             Fees

 10/30/18        101      United States Treasury             EIN #XX-XXXXXXX; 2018 Form            2810-000                                     338.00                  79,600.42
                                                             1041

 10/31/18                 Rabobank, N.A.                     Bank and Technology Services          2600-000                                      72.27                  79,528.15
                                                             Fees

                                               COLUMN TOTALS                                                         80,509.05                   980.90                 $79,528.15
                                                     Less: Bank Transfers/CDs                                               0.00                   0.00
                                               Subtotal                                                              80,509.05                   980.90
        true
                                                     Less: Payments to Debtors                                                                     0.00

                                               NET Receipts / Disbursements                                         $80,509.05                  $980.90


                                                                                                                                                            false




{ } Asset Reference(s)        UST Form 101-7-TFR (5/1/2011)                                                                        ! - transaction has not been cleared
                  Case 18-02735              Doc 50     Filed 12/19/18 Entered 12/19/18 12:54:43                      Desc Main
                                                         Document     Page 6 of 10
                                                       Form 2                                                              Exhibit B
                                                                                                                           Page: 2
                                       Cash Receipts And Disbursements Record
Case No.:           18-02735                                 Trustee Name:                  Eugene Crane (330350)
Case Name:          OLSON, STEVEN T.                         Bank Name:                     Rabobank, N.A.
Taxpayer ID #:      **-***3563                               Account #:                     ******8300 Checking
For Period Ending: 11/30/2018                                Blanket Bond (per case limit): $5,000,000.00
                                                             Separate Bond (if applicable): N/A

                                       Net Receipts:          $80,509.05
                           Plus Gross Adjustments:                  $0.00
                         Less Payments to Debtor:                   $0.00
                 Less Other Noncompensable Items:                   $0.00

                                         Net Estate:          $80,509.05




                                                                                                NET                   ACCOUNT
                                 TOTAL - ALL ACCOUNTS                     NET DEPOSITS     DISBURSEMENTS              BALANCES
                                 ******8300 Checking                            $80,509.05          $980.90               $79,528.15

                                                                               $80,509.05                   $980.90        $79,528.15




UST Form 101-7-TFR (5/1/2011)
           Case 18-02735          Doc 50      Filed 12/19/18 Entered 12/19/18 12:54:43                  Desc Main
                                               Document     Page 7 of 10


                                                                                                                             Page: 1

                                                           Exhibit C
                                              Analysis of Claims Register
                                Case:18-02735                           STEVEN T. OLSON
                                                                                   Claims Bar Date: 06/14/18


 Claim                 Claimant Name/                  Claim Type/                   Amount Filed/        Paid           Claim
                                                                       Claim Ref
  No.                <Category>, Priority               Date Filed                     Allowed          to Date         Balance

FEE      Eugene Crane                                 Administrative                        $7,275.45          $0.00      $7,275.45
         135 S. La Salle Street
                                                      08/21/18                              $7,275.45
         Suite 3705
         Chicago, IL 60603
         <2100-000 Trustee Compensation>
         , 200

         Crane, Simon, Clar & Dan                     Administrative                        $4,974.00          $0.00      $4,974.00
         135 S. LaSalle, Ste. 3705
                                                      11/29/18                              $4,974.00
         Chicago, IL 60603
         <3110-000 Attorney for Trustee Fees (Trustee
         Firm)>
         , 200

         Crane, Simon, Clar & Dan                     Administrative                         $156.23           $0.00        $156.23
         135 S. LaSalle, Ste. 3705
                                                      11/29/18                               $156.23
         Chicago, IL 60603
         <3120-000 Attorney for Trustee Expenses
         (Trustee Firm)>
         , 200

         Kutchins, Robbins & Diamond, Ltd.            Administrative                         $901.00           $0.00        $901.00
         35 East Wacker Drive
                                                      11/30/18                               $901.00
         Suite 1550
         Chicago, IL 60601-2207
         <3410-000 Accountant for Trustee Fees
         (Other Firm)>
         , 200

1        BAC Home Loans Servicing LP c/o Codilis      Unsecured                         $1,620,676.82          $0.00   $1,620,676.82
         and Associates, P.C.
                                                      07/03/18                          $1,620,676.82
         15W030 N. Frontage Rd., Suite 100
         Willowbrook, IL 60527
         <7200-000 Section 726(a)(3) Tardily Filed
         General Unsecured Claims>
         , 620


                                                                                          Case Total:          $0.00   $1,633,983.50




UST Form 101-7-TFR (5/1/2011)
    Case 18-02735           Doc 50      Filed 12/19/18 Entered 12/19/18 12:54:43                      Desc Main
                                         Document     Page 8 of 10


                                    TRUSTEE'S PROPOSED DISTRIBUTION
                                                                                                               Exhibit D


    Case No.: 18-02735
    Case Name: STEVEN T. OLSON
    Trustee Name: Eugene Crane

                                                      Balance on hand:         $                           79,528.15

           Claims of secured creditors will be paid as follows:

  Claim     Claimant                                             Claim       Allowed          Interim         Proposed
  No.                                                         Asserted       Amount         Payments           Payment
                                                                             of Claim         to Date


                                                         None


                                                  Total to be paid to secured creditors:        $                   0.00
                                                  Remaining balance:                            $              79,528.15

           Applications for chapter 7 fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                             Total          Interim         Proposed
                                                                           Requested        Payments           Payment
                                                                                              to Date

  Trustee, Fees - Eugene Crane                                                7,275.45              0.00        7,275.45
  Attorney for Trustee Fees - Crane, Simon, Clar & Dan                        4,974.00              0.00        4,974.00
  Attorney for Trustee, Expenses - Crane, Simon, Clar & Dan                    156.23               0.00         156.23
  Accountant for Trustee Fees (Other Firm) - Kutchins, Robbins &               901.00               0.00         901.00
  Diamond, Ltd.
                       Total to be paid for chapter 7 administrative expenses:                  $              13,306.68
                       Remaining balance:                                                       $              66,221.47

           Applications for prior chapter fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                       Total           Interim           Proposed
                                                                         Requested       Payments          Payment

                                                         None


                      Total to be paid for prior chapter administrative expenses:               $                   0.00
                      Remaining balance:                                                        $              66,221.47




UST Form 101-7-TFR(5/1/2011)
      Case 18-02735          Doc 50        Filed 12/19/18 Entered 12/19/18 12:54:43                 Desc Main
                                            Document     Page 9 of 10


              In addition to the expenses of administration listed above as may be allowed by the Court,
      priority claims totaling $0.00 must be paid in advance of any dividend to general (unsecured) creditors.

            Allowed priority claims are:
  Claim       Claimant                              Allowed Amount         Interim Payments              Proposed
  No.                                                      of Claim                  to Date              Payment

                                                         None


                                                     Total to be paid for priority claims:      $             0.00
                                                     Remaining balance:                         $        66,221.47

             The actual distribution to wage claimants included above, if any, will be the proposed payment
      less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).
             Timely claims of general (unsecured) creditors totaling $0.00 have been allowed and will be paid
      pro rata only after all allowed administrative and priority claims have been paid in full. The timely
      allowed general (unsecured) dividend is anticipated to be 0.0 percent, plus interest (if applicable).

            Timely allowed general (unsecured) claims are as follows:
  Claim       Claimant                              Allowed Amount         Interim Payments              Proposed
  No.                                                      of Claim                  to Date              Payment

                                                         None

                          Total to be paid for timely general unsecured claims:                 $             0.00
                          Remaining balance:                                                    $        66,221.47

             Tardily filed claims of general (unsecured) creditors totaling $1,620,676.82 have been allowed
      and will be paid pro rata only after all allowed administrative, priority and timely filed general
      (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated to be 4.1
      percent, plus interest (if applicable).
             Tardily filed general (unsecured) claims are as follows:
  Claim       Claimant                                Allowed Amount        Interim Payments             Proposed
  No.                                                        of Claim                 to Date             Payment

  1           BAC Home Loans Servicing LP                1,620,676.82                    0.00            66,221.47
              c/o Codilis and Associates, P.C.

                          Total to be paid for tardily filed general unsecured claims:          $        66,221.47
                          Remaining balance:                                                    $             0.00




UST Form 101-7-TFR(5/1/2011)
    Case 18-02735         Doc 50      Filed 12/19/18 Entered 12/19/18 12:54:43                Desc Main
                                       Document     Page 10 of 10


          Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
    subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only after all
    allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
    subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).
          Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
    subordinated by the Court are as follows:
  Claim     Claimant                             Allowed Amount        Interim Payments               Proposed
  No.                                                   of Claim                 to Date               Payment

                                                      None


                                                Total to be paid for subordinated claims: $                    0.00
                                                Remaining balance:                        $                    0.00




UST Form 101-7-TFR(5/1/2011)
